            Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 1 of 39 Page ID #:4328
                                    LIST OF EXHIBITS AND WITNESSES
 Case Number            EDCR18-01005-JGB(KKx)                 Title        USA v. CALIFORNIA STEM CELL TREATMENT CENTER, INC., et al
     Judge              Jesus G. Bernal, U.S. District Judge

 Dates of Trial
  or Hearing            5/4/21; 5/5/21; 5/6/21; 5/7/21; 5/11/21; 5/12/21; 5/13/21

 Court Reporters
                                                                                                              5/13/2021
                        Phyllis A. Preston (AM hours); Laura Elias (PM hours)
  or Tape No.
                                                                                                                    MG
 Deputy Clerks

                  Attorney(s) for Plaintiff(s) / Petitioner(s)                                Attorney(s) for Defendant(s) / Respondent(s)

 Natalie N. Sanders                                                               Celeste M. Brecht
 Roger J. Gural                                                                   Ramanda R. Luper
                                                                                  Matthew M. Gurvitz




     Plaintiff(s) or Petitioner(s)                Defendant(s) or
                                                  Respondent(s)
                                                                                       EXHIBIT DESCRIPTION / WITNESS                         Called By
  Ex. No.         Id.        Ev.        Ex. No.         Id.           Ev




                                                                              SEE ATTACHED LIST




G-65 (03/07)                                                  LIST OF EXHIBITS AND WITNESSES                                         Page 1     of   39
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 2 of 39 Page ID #:4329




1    JONES DAY
     Celeste M. Brecht (SBN 238604)
2      cbrecht@jonesday.com
     Ramanda R. Luper (SBN 313606)
3     rluper@jonesday.com
     555 South Flower Street, 50th Floor
4    Los Angeles, CA 90071
     Telephone: (213) 489-3939
5    Facsimile: (213) 243-2539
6    VENABLE LLP
     Matthew M. Gurvitz (SBN 272895)
7     mmgurvitz@venable.com
     2049 Century Park East, Suite 2300
8    Los Angeles, CA 90067
     Telephone: (310) 229-9900
9    Facsimile: (310) 229-9901
10   Attorneys for Defendants
     CALIFORNIA STEM CELL
11   TREATMENT CENTER, INC.,
     CELL SURGICAL NETWORK
12   CORPORATION, ELLIOT B. LANDER, M.D.
     and MARK BERMAN, M.D.
13
14                           UNITED STATES DISTRICT COURT
15                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
16                                   EASTERN DIVISION
17
18 UNITED STATES OF AMERICA,               No. 5:18-CV-01005-JGB-KKx
19              Plaintiff,                 Hon. Jesus G. Bernal
                                           Courtroom 1
20                     v.
                                           SECOND AMENDED JOINT EXHIBIT
21 CALIFORNIA STEM CELL                    LIST
   TREATMENT CENTER, INC.,
22 et al.                                  Trial Date:   May 4, 2021
                                           Hearing Time: 9:00 a.m.
23              Defendants.                Courtroom:    Riverside Courthouse
                                                         3470 Twelfth Street
24                                                       Riverside, CA 92501
                                                         Courtroom 1, 2nd Floor
25
26
27
28
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 3 of 39 Page ID #:4330




1          Pursuant to Rule 26(a)(3)(A)(iii) of the Federal Rules of Civil Procedure, and Local
2    Rule 16-6.1, Plaintiff United States of America and Defendants California Stem Cell
3    Treatment Center, Inc., Cell Surgical Network Corporation, Elliot B. Lander, M.D., and
4    Mark Berman, M.D., (“Defendants”), submit this Second Amended Joint Exhibit List in
5    advance of the May 4, 2021 trial.
6          The parties reserve the right to offer any item listed below, and reserve the right to
7    offer unlisted exhibits for purposes of impeachment or rebuttal. The fact that an item
8    appears on this list as a potential exhibit is not to be construed as a waiver by any of the
9    parties of any objections they may have to its admissibility.
10
11   I.    PLAINTIFF’S EXHIBITS (items in bold denote items of stipulated admissibility)
12    Ex.                     Description                                Date          Date
      No.                                                              Identified    Admitted
13    1.  Expert Report of Carolyn Yong, Ph.D.                        5/7/2021
14    2.  Rebuttal Report of Carolyn Yong, Ph.D.
15          Deposition Transcript Excerpts of Carolyn Yong,
      3.    Ph.D.
16
      4.    Expert Report of Larissa Lapteva, M.D.
17
      5.    Rebuttal Report of Larissa Lapteva, M.D.
18
      6.    Expert Report of Doran L. Fink, M.D., Ph.D.
19
      7.    Expert Report of Randa Melhem, Ph.D.
20          Defendants’ Responses to Rule 36 Requests for
21    8.    Admissions                                                 5/11/2021    5/11/2021

22    9.    Defendants’ Responses to Rule 33 Interrogatories           5/11/2021    5/11/2021

23   10.    Screenshots of CSN-CSCTC Website 8-29-17                  5/12/2021      5/12/2021

24          2017 Establishment Inspection Report (“EIR”) for
     11.    CSCTC Rancho Mirage                                         5/4/2021    5/4/2021
25
            2017 Establishment Inspection Report (“EIR”) for
26   12.    CSCTC Beverly Hills                                        5/5/2021     5/5/2021

27          CSCTC Brochure
     13.                                                              5/5/2021      5/5/2021
            2017 EIR (Rancho Mirage) Ex. CJ51
28
                                                  1
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 4 of 39 Page ID #:4331




1    Ex.                       Description                          Date          Date
     No.                                                          Identified    Admitted
2          List of Patients Treated at CSCTC Beverly Hills
     14.   2017 EIR (Beverly Hills) Ex. MF16                     5/5/2021      5/5/2021
3
           Protocol - Clinical Intervention Study: Efficacy of
4
           Adipose Derived SVF for Degenerative Ophthalmic       5/4/2021
5    15.   Conditions                                            stip
                                                                                5/4/2021
                                                                                stip
           2017 EIR (Rancho Mirage) Ex. CJ8
6
           Ophthalmic Deployment Instructions
7    16.   2017 EIR (Rancho Mirage) Ex. CJ9                      5/4/2021      5/4/2021
                                                                 stip          stip
8          Printout of CSN-CSCTC Website Screenshots
     17.
9          CSN-Time Machine Method for Preparing SVF (2016
10   18.   and 2017 versions)                                     5/4/2021     5/4/2021
           2017 EIR (Rancho Mirage) Ex. WFL24
11
           Steps to Stromal Vascular Fraction PPT
12   19.   Presentation 2017 EIR (Rancho Mirage) Ex. CJ1         5/4/2021      5/4/2021
                                                                 stip          stip
13         Photograph of Syringe of SVF (intermediate)
     20.   2017 EIR (Rancho Mirage) Ex. WFL35
                                                                 5/4/2021      5/4/2021
14                                                               stip          stip
           Photograph Showing Syringes of SVF (final prep)
15   21.                                                         5/4/2021      5/4/2021
           2017 EIR (Rancho Mirage) Ex. WFL36                    stip          stip
16         Photograph Showing Labeling of Syringes of SVF
17   22.   (final)                                               5/4/2021      5/4/2021
           2017 EIR (Rancho Mirage) Ex. WFL37                    stip          stip
18
           Photograph Showing Labeling of IV
19         Administration Set                                    5/4/2021
     23.                                                                       5/4/2021
           2017 EIR (Rancho Mirage) Ex. WFL38                    stip
20                                                                             stip

21         Photograph Showing Labeling of IV
     24.   Administration Set (reverse side)                     5/4/2021      5/4/2021
22         2017 EIR (Rancho Mirage) Ex. WFL39                    stip          stip

23         CSN Corporate History Documents
     25.   2017 EIR (Beverly Hills) Ex. MF3                      5/5/2021      5/5/2021
24
25         CSN Affiliates Documents
     26.   2017 EIR (Beverly Hills) Ex. MF4                      5/4/2021      5/4/2021
                                                                 stip          stip
26
           Packing Slip for 5% Dextrose in Lactated Ringer’s
27   27.   Injection                                             5/4/2021      5/4/2021
           2017 EIR (Beverly Hills) Ex. DC4                      stip          stip
28
                                              2
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 5 of 39 Page ID #:4332




1    Ex.                        Description                         Date          Date
     No.                                                          Identified    Admitted
2          Photograph of 5% Dextrose in Lactated Ringer’s
3    28.   Injection                                             5/4/2021      5/4/2021
           2017 EIR (Rancho Mirage) Ex. WFL32                    stip          stip
4
           Packing Slip and Certificate of Analysis for Order
5    29.   293                                                   5/4/2021      5/4/2021
           2017 EIR (Beverly Hills) Ex. DC2                      stip          stip
6
           Photographs of Dextrose, saline (NaCl), operations,
7          equipment and labeling
     30.                                                          5/5/2021      5/5/2021
8          2017 EIR (Beverly Hills) Ex. DC15
9          Sterile Technique
     31.   2017 EIR (Beverly Hills) Ex. MF17
                                                                 5/4/2021      5/4/2021
                                                                 stip
10                                                                             stip
           SVF Cultures
11   32.   2017 EIR (Beverly Hills) Ex. MF36                     5/5/2021      5/5/2021

12         Patient Medical Records (MB)
     33.   2017 EIR (Beverly Hills) Ex. MF15                     5/5/2021      5/5/2021
13
14         FedEx Tracking for Adipose Tissue Sent to New
     34.   Jersey Firm
15         2017 EIR (Beverly Hills) Ex. DC1
16         Transportation Records for Expanded Cells              5/5/2021
     35.   2017 EIR (Beverly Hills) Ex. MF28                                    5/5/2021
17
           Protocol Amendment – Frozen/Thawed SVF and/or
18         Expanded Cells (MSCs)
     36.                                                          5/4/2021      5/4/2021
19         2017 EIR (Rancho Mirage) Ex. WFL49
20         Cells on Ice (COI) SOP Documents
     37.   2017 EIR (Beverly Hills) Ex. MF10                     5/5/2021      5/5/2021
21
           2017 FDA Form-483 (Inspectional Observations) for
22   38.   CSCTC Rancho Mirage                                   5/4//2021     5/4/2021

23         2017 FDA Form-483 (Inspectional Observations) for
     39.                                                         5/5/2021      5/5/2021
24         CSCTC Beverly Hills

25         CSN and Cells on Ice Patient Listing at CSCTC RM
     40.   2017 EIR (Rancho Mirage) Ex. WFL8                     5/4/2021      5/4/2021
26
           Photographs of Manufacturing Equipment                5/4/2021
27   41.   2017 EIR (Rancho Mirage) Ex. WFL63                    stip
                                                                               5/4/2021
                                                                               stip
28
                                               3
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 6 of 39 Page ID #:4333




1    Ex.                       Description                        Date          Date
     No.                                                        Identified    Admitted
2          Photograph of Employee Performing
3    42.   Manufacturing Step of SVF                           5/4/2021      5/4/2021
                                                               stip          stip
           2017 EIR (Rancho Mirage) Ex. WFL34
4
           Photograph Showing Manufacturing Room               5/4/2021
5    43.   Hallway 2017 EIR (Rancho Mirage) Ex. WFL40
                                                                             5/4/2021
                                                               stip          stip

6          TMAX Certificate of Analysis
     44.   2017 EIR (Rancho Mirage) Ex. CJ55                   5/4/2021      5/4/2021
7                                                              stip          stip
           TMAX Certificate of Analysis                        5/4/2021
8    45.   2017 EIR (Rancho Mirage) Ex. CJ56
                                                                             5/4/2021
                                                               stip          stip
9          Photograph of TMAX
     46.                                                       5/4/2021      5/4/2021
10         2017 EIR (Rancho Mirage) Ex. CJ63                   stip          stip

11         Patient S101-015 Medical Records
     47.   2017 EIR (Rancho Mirage) Ex. CJ32
12
           Protocol - Clinical Intervention Study: Safety of
13         Autologous Adipose Derived SVF Combined with        5/4/2021      5/4/2021

14   48.   ACAM2000 (Vaccinia) Vaccine in Patients With        stip          stip
           Advanced Solid Tumors
15         2017 EIR (Rancho Mirage) Ex. WFL56
16         Adipose SVF Cultures
     49.   2017 EIR (Rancho Mirage) Ex. CJ57                   5/11/2021     5/11/2021
17
           Patient Medical Records (K.R.)
18   50.   2017 EIR (Rancho Mirage) Ex. CJ16
19         Serious Adverse Events
     51.   2017 EIR (Rancho Mirage) Ex. CJ10
20
21         Patient Adverse Event Documents (D.B.)
     52.   2017 EIR (Rancho Mirage) Ex. CJ12
22
           Patient Adverse Event Documents (A.C.)
23   53.   2017 EIR (Rancho Mirage) Ex. CJ13
24         Patient Medical Records (R.B.)
     54.   2017 EIR (Rancho Mirage) Ex. CJ20
25
           Cancer Patient S101-001 Treatment Records (J.Y.)
26   55.   2017 EIR (Rancho Mirage) Ex. CJ25
27         Cancer Patient Medical Records (A.H.)
28   56.   2017 EIR (Beverly Hills) Ex. MF34
                                                               5/5/2021      5/5/2021

                                             4
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 7 of 39 Page ID #:4334




1    Ex.                        Description                        Date          Date
     No.                                                         Identified    Admitted
2          Operating Room Check Sheets
     57.   2017 EIR (Beverly Hills) Ex. DC13                     5/5/2021     5/5/2021
3
           Packing Slip for Saline (Sodium Chloride) Solution
4    58.                                                         5/4/2021     5/4/2021
           2017 EIR (Beverly Hills) Ex. DC3                      stip         stip
5          Cancer Patient Medical Record (J.Y.)
6    59.   2017 EIR (Beverly Hills) Ex. MF33                     5/5/2021     5/5/2021


7          List of Cancer Patients Treated at CSCTC BH
     60.   2017 EIR (Beverly Hills) Ex. MF44                     5/5/2021     5/5/2021
8
           Patient Medical Records (S.R.)
9    61.   2017 EIR (Beverly Hills) Ex. MF32                     5/5/2021     5/5/2021

10         Adverse Events Post Deployment
     62.   2017 EIR (Beverly Hills) Ex. MF43                     5/5/2021     5/5/2021
11
           Patient Adverse Event Documents (D.T.)
12   63.   2017 EIR (Rancho Mirage) Ex. CJ11                     5/11/2021    5/11/2021
13
           Serious Adverse Events (D.V.)
14   64.   2017 EIR (Rancho Mirage) Ex. CJ15
15         List of Cancer Patients Treated at CSCTC Facilities
     65.   2017 EIR (Rancho Mirage) Ex. WFL58                     5/4/2021    5/4/2021
16
           FDA Warning Letter to Thomas A. Gionis, Irvine
17   66.   Stem Cell Treatment Center in California
18         Defendants’ 2013 Interview (Part 1) with Knoepfler
     67.   Lab Stem Cell Blog re: Cell Surgical Network           5/5/2021     5/5/2021
19
20         Defendants’ 2013 Interview (Part 2) with Knoepfler
     68.   Lab Stem Cell Blog re: SVF, FDA, and Homologous       5/5/2021      5/5/2021
21         Use
22         Defendants’ Response to 2017 FDA Form-483 for
     69.   CSCTC Rancho Mirage                                   5/6/2021      5/6/2021
23
           Defendants’ Response to 2017 FDA Form-483 for
24   70.   CSCTC Beverly Hills                                    5/6/2021     5/11/2021
25         Email Correspondence between Dr. Ginette Michaud
26   71.   (FDA) and Defendants in October 2017                   5/12/2021

27         FDA 2017 Press Release Following Seizure of
     72.   ACAM2000
28
                                               5
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 8 of 39 Page ID #:4335




1    Ex.                       Description                          Date          Date
     No.                                                          Identified    Admitted
2          CSCTC Press Release Following FDA Seizure of
     73.   ACAM2000
3
           Email Correspondence from Defendants to Dr. Ginette
4    74.   Michaud (FDA) in December 2017
5          Defendants’ 2017 Interview with Knoepfler Lab Stem
6    75.   Cell Blog re: CSN’s use of expanded cells
                                                                 5/5/2021        5/5/2021


7          Lander Affidavit, dated July 26, 2017 (5 pages)       5/4/2021
     76.                                                                       5/4/2021
           2017 EIR (Rancho Mirage) Attachment - WFL             stip          stip
8
           Lander Affidavit, dated July 26, 2017 (4 pages)
9    77.   2017 EIR (Rancho Mirage) Attachment - CJ              5/4/2021      5/4/2021
                                                                 stip          stip
10         Protocol - Clinical Intervention Study: Safety and
11         Efficacy of Pentosan Polysulfate Encapsulated in      5/4/2021      5/4/2021
     78.   Liposomes for Interstitial Cystitis                   stip          stip
12         2017 EIR (Rancho Mirage) Ex. WFL16
13         Protocol - Clinical Intervention Study: Efficacy of
14         Adipose Derived SVF for Degenerative                  5/4/2021       5/4/2021
     79.   Neurological Conditions                               stip           stip
15         2017 EIR (Rancho Mirage) Ex. WFL19
16         Protocol - Clinical Intervention Study:
                                                                 5/4/2021
     80.   Intracerebroventricular Deployment of SVF                           5/4/2021
17                                                               stip          stip
           2017 EIR (Rancho Mirage) Ex. WFL20
18         Protocol - Clinical Intervention Study: Safety of
19         Autologous Adipose Derived SVF Combined with
                                                                 5/4/2021      5/4/2021
     81.   ACAM2000 (Vaccinia) Vaccine in Patients With          stip          stip
20
           Advanced Solid Tumors
21         2017 EIR (Rancho Mirage) Ex. WFL56
22         Adverse Event Records re: SVF/ACAM2000 Safety
     82.   Study                                                 5/4/2021      5/4/2021
23         2017 EIR (Rancho Mirage) Ex. WFL60
24         Lander videotaped interview
     83.   https://www.youtube.com/watch?v=otushsFxkzw
25
26    83a Transcript of Lander videotaped interview
27        Berman video
     84. https://www.youtube.com/watch?v=SVVQrosn0gc             5/11/2021
28
                                              6
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 9 of 39 Page ID #:4336




1     Ex.                     Description                           Date         Date
      No.                                                         Identified   Admitted
2     84a Transcript of Berman video
3         CSN FAQ video: What Can Stem Cells Be Used For?
     85. https://www.youtube.com/watch?v=fWi_UzX-i_A
4
          Transcript of CSN FAQ video: What Can Stem Cells
5     85a Be Used For?
6          Food & Drug Admin., Same Surgical Procedure
7          Exception under 21 CFR 1271.15(b): Questions and
     86.   Answers Regarding the Scope of the Exception;
8          Guidance for Industry, Nov. 2017
9          Food & Drug Admin., Regulatory Considerations for
10         Human Cell, Tissues, and Cellular and Tissue-Based
           Products: Minimal Manipulation and Homologous
11   87.   Use; Guidance for Industry and Food and Drug
12         Administration Staff, dated Nov. 2017 and corrected
           Dec. 2017
13
           Food & Drug Admin., Proposed Approach to
14   88.   Regulation of Cellular and Tissue-Based Products,
15         FDA Dkt. No. 97N 0068 (Feb. 28, 1997)

16         Food & Drug Admin., Minimal Manipulation of
           Human Cells, Tissues, and Cellular and Tissue-Based
17   89.   Products; Draft Guidance for Industry and FDA Staff,
18         Dec. 2014
           FDA Warning Letter to American CryoStem
19   90.                                                          5/4/2021     5/11/2021
           Corporation in New Jersey
20
           * Chapter 6. Adipose Tissue. In: Mescher AL. eds.
21         Junqueira's Basic Histology: Text & Atlas, 15e. New
     91.   York: McGraw-Hill; 2018.
22
           http://accessmedicine.mhmedical.com/content.aspx?bo
23         okid=2430&sectionid=190277324.
24         * Brown SA, Levi, B, Lequeux, C, et al. Basic
     92.   Science Review on Adipose Tissue for Clinicians.
25         Plast. Reconstr. Surg. 126:1936, 2010.
26
           * Comley K, Fleck NA. The toughness of adipose
27   93.   tissue: measurements and physical basis. Journal of
28         Biomechanics. 2010;43(9):1823-6.
                                               7
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 10 of 39 Page ID #:4337




1     Ex.                         Description                            Date         Date
      No.                                                              Identified   Admitted
2           * Comley K, Fleck NA. A micromechanical model
3           for the Young’s modulus of adipose tissue.
     94.
            International Journal of Solids and Structures.
4
            2010;47(21):2982-90.
5
            * Standring S, ed. Gray’s Anatomy: The Anatomical
6    95.    Basis of Clinical Practice, 41e, Philadelphia: Elsevier
7           Limited; 2016.

8           * Zuk PA, et al; Multilineage cells from human
     96.    adipose tissue: implications for cell-based therapies.
9           Tissue Eng., 2001;7(2): 211-28.
10          * Zuk PA, et al; Human adipose tissue is a source of
11   97.    multipotent stem cells; Mol Biol Cell,                     5/6/2021
            2002;13(12):4279-95.
12
            * Mitchell JB et al; Immunophenotype of human
13          adipose-derived cells: temporal changes in stromal-
     98.    associated and stem cell-associated markers. Stem
                                                                       5/6/2021
14
            Cells, 2006;24(2):376-385.
15          * Riordan NH et al; Non-expanded adipose stromal
16   99.    vascular fraction cell therapy for multiple sclerosis. J   5/6/2021
            Transl Med. 2009; 7-29.
17
            * Pak et al; Current use of autologous adipose tissue-
18          derived stromal vascular fraction cells for orthopedic
     100.
19          applications. J Biomed Science, 2017; 24(9);1-12.
20          * Gimble JM, et al; Adipose-derived stem cells for
     101.   regenerative medicine. Circ. Res 2007; 100:1249-
21          1260.
22          * Chan TM et al; The use of ADSCs as a treatment
23   102.   for chronic stroke. Cell Transplant. 2014;23(4-5):541-
            7
24
            * Chang, KA et al; Therapeutic Potential of Human
25          Adipose-Derived Stem Cells in Neurological
     103.   Disorders. J Pharm Sciences, Dec 2014; 126(4); 293-
26
            301
27
28
                                                  8
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 11 of 39 Page ID #:4338




1     Ex.                         Description                             Date         Date
      No.                                                               Identified   Admitted
2           * Xiang LB et al; Stem cell transplantation for
            treating spinal cord injury. A literature comparison
3
     104.   between studies of stem cells obtained from various
4           sources. Neural Regeneration Research, 2012;7(16),
5           1256-1263
            * Shende P, Subedi M; Pathophysiology, mechanisms
6
            and applications of mesenchymal stem cells for the
7    105.   treatment of spinal cord injury. Biomedicine and
            Pharmacotherapy, 2017 Jul;91:693-706
8
            * Wecht, S et al; Mesenchymal stem cells in the
9           treatment of chronic lung disease; Respirology, 2016,
     106.
10          21(8),1366-1375
11          * Oh DK, et al; Lung regeneration therapy for chronic
     107.   obstructive pulmonary disease. Tuberculosis and
12          Respiratory Diseases Jan 2017, 80:1 (1-10) 1
13          * Mead B et al; Stem cell treatment of degenerative
     108.   eye disease. Stem Cell Res. 2015 May;14(3):243-57
14
15          * Pak J, et al; Cartilage regeneration in human with
            adipose tissue-derived stem cells and adipose stromal
16   109.   vascular fraction cells: Updated Status. Int. J Mol. Sci.
17          Jul 2018, 19(7): 2146.

18          * Nguyen A, Guo J, et al; Stromal vascular fraction:
            A regenerative reality? Part 1: Current concepts and
19   110.   review of the literature. JPRAS, Feb 2016, 69(2), 170-
20          179, 180-8
            * Gharravi, AM, Jafar A, et al; Current status of stem
21
            cell therapy and scaffolds for the treatment of diabetes
22   111.   mellitus. Diabetes and Metabolic Syndrome: Clinical
            Research and Reviews 2018 12:6 (1133-1139)
23
            * LaPrade R, et al; AAOS Research symposium
24
            updates and consensus: biologic treatment of
25   112.   orthopedic injuries. J Am. Acad. of Orthop. Surg.,
            2016; 24: e62-e78.
26
            * Kuriyan AE et al; Vision Loss after Intravitreal
27          Injection of Autologous “Stem Cells” for AMD. N
     113.
28          Engl. J Med. 2017 Mar 16;376(11):1047-1053
                                                  9
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 12 of 39 Page ID #:4339




1     Ex.                         Description                            Date         Date
      No.                                                              Identified   Admitted
2           * Saraf SS, et al. Bilateral Retinal Detachments After
            Intravitreal Injection of Adipose-Derived ‘Stem Cells’
3
     114.   in a Patient with Exudative Macular Degeneration.
4           Ophthalmic Surg. Lasers Imaging Retina. Sep.
5           2017;48(9): 772-775.
            * American Academy of Ophthalmology Statement
6
            on Stem Cell Therapy for Treating Eye Disease
7    115.   https://www.aao.org/newsroom/news-
            releases/detail/statement-stem-cell-therapy-treatment-
8
            eye-disease
9
            * Stem Cell Therapy for Lung Diseases
10   116.   https://www.lung.org/our-initiatives/research/about-
11          our-research/stem-cell-therapy.html
12          FDA-approved labeling for ACAM2000 – Smallpox
     117.   (Vaccinia) Vaccine, Live (2018)
                                                                       5/4/2021     5/4/2021
                                                                       stip         stip
13
            * Pak J et al; Safety reporting on implantation of
14          autologous adipose tissue-derived stem cells with
     118.   platelet-rich plasma into human articular joints. BMC,
15
            Musculoskelet Disord, 2013;14-337
16
            * Siennicka K et al; Adipose-derived cells (stromal
17          vascular fraction) transplanted for orthopedic or
     119.   neurological purposes: are they safe enough? Stem
                                                                       5/6/2021
18
            Cell International, 2016 Article ID 5762916
19
            * Lalu MM et al; Safety of cell therapy with
20          mesenchymal stromal cells (SafeCell): a systematic
     120.   review and meta-analysis of clinical trials. PLoS ONE      5/6/2021
21
            2012;7 (10): e47559
22          * Rodriguez JP et al; Autologous stromal vascular
23   121.   fraction therapy for rheumatoid arthritis: rationale and
            clinical safety. Int. Arch Med, 2012, 5:5
24
            * Jung JW et al; Familial occurrence of pulmonary
25          embolism after intravenous adipose tissue-derived
     122.
26          stem cell therapy. Yonsei Med J, 2013;54: 1293-96.
27
28
                                                 10
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 13 of 39 Page ID #:4340




1     Ex.                         Description                           Date         Date
      No.                                                             Identified   Admitted
2           * Tatsumi et al; Tissue factor triggers procoagulation
            in transplanted mesenchymal stem cells leading to
3    123.   thromboembolism. Biomedical and Biophysical
4           Research Communications 2013, 431; 203-209
5           * Staff N et al; Safety of intrathecal autologous
            adipose-derived mesenchymal stromal cells in patients
6
     124.   with ALS. Amyotrophic Lateral Sclerosis and               5/6/2021
7           Frontotemporal Degeneration; 2016; Neurology 2016:
            87: 2230-2234
8
            * Hur, JW et al; Intrathecal transplantation of
9           autologous adipose-derived mesenchymal stem cells
10   125.   for treating spinal cord injury: A human trial. Journal
            of Spinal Cord Medicine; SN 1079-0268, 2016 (39)
11          6:655-664
12          * Ratcliffe E, Thomas RJ, Williams DJ. Current
13          understanding and challenges in bioprocessing of stem
     126.   cell-based therapies for regenerative medicine. British
14          Medical Bulletin. 2011;100(1):137-55.
15          * Lin-Gibson S, et al; Points to Consider for Cell
16   127.   Manufacturing Equipment and Components. Cell
            Gene Therapy Insights. 2017; 3(10), 793-805.
17
            * Alberts B, Johnson A, Lewis J, et al. Molecular
18          Biology of the Cell. 4th edition. New York: Garland
19   128.   Science; 2002. The Extracellular Matrix of Animals.
            Available from:
20          http://www.ncbi.nlm.nih.gov/books/NBK26810/
21          * Bjorntorp P, Martinsson A. The composition of
22          human subcutaneous adipose tissue in relation to its
     129.   morphology. Acta Med. Scand., 179 (4) (1966), pp.
23          475-481.
24          * Viot P, Hydrostatic compression on polypropylene
25   130.   foam. International Journal of Impact Engineering.
            2009;36(7):975-89.
26
            * Image from https://www.foambymail.com/GR-
27   131.   _BLACK/gym-rubber-black.html
28
                                                 11
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 14 of 39 Page ID #:4341




1     Ex.                        Description                            Date         Date
      No.                                                             Identified   Admitted
2           * Greenwood MRC, Johnson PR. Histology, Cell and
     132.   Tissue Biology. 5th edition. Macmillan; 1983. The
3
            adipose tissue. pp. 178-199.
4
            * Ford AL, Foulcher E, Goodsall AL, Sedgwick JD.
5           Tissue digestion with dispase substantially reduces
     133.   lymphocyte and macrophage cell-surface antigen            5/6/2021
6
            expression. Journal of Immunological Methods.
7           1996;194(1):71-5.
8           * Autengruber A, Gereke M, Hansen G, Hennig C,
            Bruder D. Impact of enzymatic tissue disintegration on
9           the level of surface molecule expression and immune       5/7/2021
     134.
10          cell function. European journal of microbiology &
            immunology. 2012;2(2):112-20.
11
            * Golunova A, Jaroš J, Sedláková V, Kotelnikov I,
12          Kotek J, Hlídková H, et al. N - (2-Hydroxypropyl)
13   135.   Methacrylamide Based Cryogels – Synthesis and             5/6/2021
            Biomimetic Modification for Stem Cell Applications
14          2015. S19-S27.
15          * NIH Stem Cell Information Home Page. In Stem
16          Cell Information [World Wide Web site]. Bethesda,
            MD: National Institutes of Health, U.S. Department of
17   136.   Health and Human Services, 2016 [cited February 7,
18          2019] Available at
            https://stemcells.nih.gov/info/basics/4.htm
19
            * Kilinc MO, Santidrian A, Minev I, Toth R,
20          Draganov D, Nguyen D, Lander E, Berman M, Minev
21          B, and Szalay AA. The ratio of ADSCs to HSC-
     137.   progenitors in adipose tissue derived SVF may provide     5/6/2021
22          the key to predict the outcome of stem-cell therapy.
23          Clinical and Translational Medicine. 2018;7(1):5.

24          * Alberts, B, et. al, editors. Molecular Biology of the
     138.   Cell (Sixth Edition). New York: Garland Science,
25          2008.
26
27
28
                                                 12
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 15 of 39 Page ID #:4342




1     Ex.                        Description                            Date         Date
      No.                                                             Identified   Admitted
2           * Taghizadeh RR, Cetrulo KJ, Cetrulo CL.
            Collagenase Impacts the Quantity and Quality of
3
            Native Mesenchymal Stem/Stromal Cells Derived
4    139.   during Processing of Umbilical Cord Tissue. Cell           5/6/2021

5           Transplant. 2018 Jan;27(1):181-193. doi:
            10.1177/0963689717744787.
6
            * Bianca Vezzani, et al. Higher Pericyte Content and
7           Secretory Activity of Microfragmented Human
     140.   Adipose Tissue Compared to Enzymatically Derived
8
            Stromal Vascular Fraction. STEM CELLS                      5/6/2021
9           TRANSLATIONAL MEDICINE 2018; 7: 876–886.
10          * M. Garcia-Contreras et al., Differences in Exosome
            Content of Human Adipose Tissue Processed by Non-
11   141.   Enzymatic and Enzymatic Methods, CellR4, 3 (1)            5/6/2021
12          (2015).
13          * Susanne C van den Brink, et al. Single-cell
            sequencing reveals dissociation-induced gene
14   142.   expression in tissue subpopulations. Nature Methods
15          volume 14, pages935–936(2017).
16          * Viola Maria Schmidt, Vladimir Isachenko, et al.
            Comparison of the enzymatic efficiency of Liberase
17          TM and tumor dissociation enzyme: effect on the
18   143.   viability of cells digested from fresh and                5/6/2021
            cryopreserved human ovarian cortex. Reprod Biol
19          Endocrinol. 2018; 16: 57. Published online 2018 Jun
20          2. doi: 10.1186/s12958-018-0374-6
21          * Valerie Y. Soldatow et al., In vitro models for liver
     144.   toxicity testing, Toxicol Res (Camb). 2013 January 1;      5/6/2021
22          2(1): 23–39.
23          * Soo-Hun Kim et al., Extracellular matrix and cell
24          signalling: the dynamic cooperation of integrin,
     145.   proteoglycan and growth factor receptor, J Endocrinol.    5/6/2021
25          209(2):139-51 (2011).
26          * Pham, Phuc Van. Clinical Trials for Stem Cell
27   146.   Transplantation: When are they needed? Stem Cell          5/6/2021
            Research and Therapy (2016) 7:65
28
                                                13
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 16 of 39 Page ID #:4343




1     Ex.                        Description                             Date         Date
      No.                                                              Identified   Admitted
2           * Benoit, E, et all. Safety and Efficacy of Autologous
     147.   Cell Therapy in Critical Limb Ischemia: A Systematic
3
            Review. Cell Transplantation, Vol 22, 545-562, 2013
4
            * Sun X, et al. Meta-analysis on autologous stem cell
5    148.   transplantation in the treatment of limb ischemic. Int.
            J. Clin. Exp. Med., 8(6), 2015
6
            * Ma, XR, et al. Transplantation of Autologous
7           Mesenchymal Stem Cells for End-Stage Liver
8    149.   Cirrhosis: A Meta-analysis based on Seven Controlled
            Trials. Hindawi Publishing Corporation,
9           Gastroenterology Res. Pract., 2015 id908275
10          * Bhansali et al. Efficacy and safety of autologous
11          bone marrow-derived stem cell transplantation in
     150.   patients with type 2 diabetes mellitus: a randomized
12          placebo-controlled study. Cell Transplant.
13          2014;23(9):1075-85.
14          * Michalek J, et al. Stromal Vascular Fraction cells of
            adipose and connective tissue in patients with
15   151.   osteoarthritis: A case control prospective multi-centric
16          non-randomized study. Glob. Surg. Vol 3(3):1-9, 2017
17          * Culme-Seymour E, et al. A decade of cell therapy
     152.   clinical trials (2000-2010), Regen Med 7(4), 455-462,
18          2012
19          * Mason C and Manzotti E, Regenerative medicine
20          cell therapies: numbers of units manufactured, and
     153.   patients treated between 1988 and 2010. Regen. Med.
21          5(3), 307-313, 2010
22          Protocol - Clinical Efficacy of Autologous Stromal
23          Vascular Fraction SVF or Autologous Laboratory             5/4/2021     5/4/2021
     154.   Expanded Mesenchymal Stem Cells (MSCs) for
                                                                       stip         stip

24          Acute COVID-19 Infection
25          COI Patient File (N.K.)
     155.   2017 EIR (Rancho Mirage) Ex. WFL54
26
            Listing of Cells On Ice (COI) Affiliates
27   156.   2017 EIR (Rancho Mirage) Ex. WFL48
                                                                       5/11/2021    5/11/2021

28
                                                14
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 17 of 39 Page ID #:4344




1     Ex.                       Description                         Date         Date
      No.                                                         Identified   Admitted
2           Patient S101-032 File (L.H.)
     157.   2017 EIR (Rancho Mirage) Ex. CJ45
3
            COI Expanded Cell, Transport Patients List
4    158.   2017 EIR (Rancho Mirage) Ex. CJ18
5           Sterile Technique document
6    159.   2017 EIR (Beverly Hills) Ex. DC11                     5/4/2021     5/4/2021
                                                                  stip         stip
7           Quality Procedures document
     160.   2017 EIR (Beverly Hills) Ex. MF22
                                                                  5/5/2021     5/5/2021
8
            Protocol - Clinical Intervention Study: Efficacy of
9           Adipose Derived SVF for Inflammatory and              5/4/2021     5/4/2021
     161.   Degenerative Knee Conditions                          stip         stip
10
            2017 EIR (Beverly Hills) Ex. MF8
11
            Images of Adipose Tissue and Adipose Tissue-derived
12   162.   Stem Cells
13          Defendants’ Written Responses to Knoepfler Lab
     163.   Stem Cell Blog’s 2013 Written Interview Questions
14
          Metadata for Defendants’ Written Responses to
15
     163a Knoepfler Lab Stem Cell Blog’s 2013 Interview
16        Questions
17          Defendants’ Written Responses to Knoepfler Lab
     164.   Stem Cell Blog’s 2017 Interview Questions
18
     164a Email from Knoepfler to Berman and Lander 1-26-17
19
     164b Email from Berman and Lander to Knoepfler 1-26-17
20
     164c Email from Knoepfler to Berman and Lander 1-26-17
21
     164d Email from Berman and Lander to Knoepfler 1-27-17
22
     164e Email from Knoepfler to Berman and Lander 1-27-17
23
     164f Email from Berman and Lander to Knoepfler 1-28-17
24
      164g Email from Knoepfler to Berman and Lander 1-30-17
25         Defendants’ Additional Emails re: Knoepfler Lab
     165. Stem Cell Blog’s 2017 Interview Questions
26
27   165a Email from Knoepfler to Berman and Lander 1-30-17
28   165b Email from Berman and Lander to Knoepfler 1-30-17
                                                15
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 18 of 39 Page ID #:4345




1    Ex.                     Description                             Date          Date
     No.                                                           Identified    Admitted
2    165c Email from Knoepfler to Berman and Lander 1-30-17
3    165d Email from Berman and Lander to Knoepfler 1-30-17
4           Defendants’ Verification of Interrogatory             5/4/2021      5/4/2021
     166.   Responses                                             stip          stip
5
            Cells of Ice (COI) Brochure
6    167.   2017 EIR (Rancho Mirage) Ex. CJ17                     5/11/2021      5/11/2021

7           International Cell Surgical Society (ICSS) IRB
8    168.   Brochure
                                                                  5/11/2021     5/11/2021
            2017 EIR (Rancho Mirage) Ex. CJ4
9
            ICSS IRB Member Directory
10   169.   2017 EIR (Rancho Mirage) Ex. CJ5                       5/11/2021    5/11/2021

11          ICSS IRB Approval Letters
     170.   2017 EIR (Rancho Mirage) Ex. WFL29
                                                                  5/4/2021      5/4/2021
12                                                                stip          stip
            Patient S101-035 File (G.K.)
13   171.   2017 EIR (Rancho Mirage) Ex. CJ48
14          Transportation Log
15   172.   2017 EIR (Rancho Mirage) Ex. CJ60                     5/11/2021     5/11/2021

16          American CryoStem Packing Slips
     173.   2017 EIR (Rancho Mirage) Ex. CJ19                     5/11/2021     5/11/2021
17
            CSN Affiliates Listing
18   174.   2017 EIR (Rancho Mirage) Ex. WFL2                     5/11/2021     5/11/2021

19          FDA Disapproval Letter for Defendants’
20   175.   Investigational Device (IDE) Application              5/11/2021     5/11/2021
            2017 EIR (Rancho Mirage) Ex. CJ52
21
            COI Transportation Protocol                           5/4/2021      5/4/2021
22   176.   2017 EIR (Rancho Mirage) Ex. CJ22                     stip          stip

23          American CryoStem Certificate of Analysis (COA) for
     177.   expanded cells
24
            2017 EIR (Rancho Mirage) Ex. CJ21
25          FEDEX Shipments – Roche
26   178.   2017 EIR (Rancho Mirage) Ex. CJ58                     5/11/2021     5/11/2021

27          CSN IRB SAEs for Various Patients
     179.   2017 EIR (Rancho Mirage) Ex. WFL28
28
                                               16
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 19 of 39 Page ID #:4346




1     Ex.                       Description                          Date          Date
      No.                                                          Identified    Admitted
2           Photograph of CSN shipping office
     180.   2017 EIR (Rancho Mirage) Ex. WFL41
3
            Photograph of employee at manufacturing table
4    181.                                                         5/4/2021      5/4/2021
            2017 EIR (Rancho Mirage) Ex. WFL33                    stip          stip
5           CSN Adverse Events
6    182.   2017 EIR (Rancho Mirage) Ex. WFL9
7           Lander Affidavit, dated July 26, 2017 (5 pages)
     183.   2017 EIR (Rancho Mirage) Attachment - WFL             5/4/2021      5/4/2021
                                                                  stip          stip
8
     184.   Carolyn Yong, Ph.D., Curriculum Vitae                 5/7/2021      5/7/2021
9
     185.   Larissa Lapteva, M.D., Curriculum Vitae               5/5/2021      5/5/2021
10
     186.   Doran L. Fink, M.D., Ph.D., Curriculum Vitae
11
     187.   Randa Melhem, Ph.D., Curriculum Vitae
12          Food & Drug Admin., Same Surgical Procedure
13          Exception under 21 CFR 1271.15(b): Questions and
     188.   Answers Regarding the Scope of the Exception, Draft
14          Guidance for Industry (Oct. 2014)
15          FDA-approved labeling for ACAM2000 – Smallpox         5/4/2021      5/4/2021
     189.   (Vaccinia) Vaccine, Live (2009)
16                                                                stip          stip

17          CSCTC Business History Records
     190.   2017 EIR (Beverly Hills) Ex. MF1                      5/5/2021      5/5/2021
18
            COI Business History Records
19   191.   2017 EIR (Beverly Hills) Ex. MF9                      5/5/2021      5/5/2021
20          List of deployment doctors and imaging centers
     192.   2017 EIR (Beverly Hills) Ex. MF14
21
22
23   II.    DEFENDANTS’ EXHIBITS
24    Ex.                       Description                          Date          Date
25    No.                                                          Identified    Admitted
          Mark Berman, M.D., F.A.C.S., Curriculum Vitae
26   300. (Nov. 2018)                                             5/11/2021      5/11/2021
27   301. Lola Reid, Ph.D., Curriculum Vitae (2019)                               5/12/2021
                                                                  5/12/2021
28
                                               17
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 20 of 39 Page ID #:4347




1    Ex.                       Description                          Date          Date
     No.                                                          Identified    Admitted
2
          Accreditation Association for Ambulatory Healthcare:
3    302. Accreditation of Mark Berman, M.D., F.A.C.S. (Mar.     5/11/2021     5/11/2021
4         2018)
          User Manual: CSN-Time Machine ® Method for
5    303. Preparing SVF (July 2017)                              5/4/2021      5/4/2021
                                                                 stip          stip
6         Detailed Operating Procedures for the CSN Time
7    304. Machine® System [CALSTEM000001-000011]                 5/4/2021      5/4/2021
                                                                 stip          stip

8         Standard Operating Procedures of Cell Surgical
     305. Network [CALSTEM000012-000029]                          5/4/2021     5/4/2021
                                                                  stip
9                                                                              stip
          Infection Control in the OR [CALSTEM000030-
10   306. 000031]                                                5/4/2021      5/4/2021
                                                                 stip          stip
11        Outgoing Transportation of Cells [CALSTEM00032-                      5/4/2021
     307. 00035] (Mar. 25, 2015)                                 5/4/2021
                                                                               stip
12                                                               stip

13        Aseptic Technique
     308. [CALSTEM000036-000037]                                 5/4/2021      5/4/2021
                                                                 stip          stip
14
          Autoclave Spore Check
15   309. [CALSTEM000038]                                        5/4/2021      5/4/2021
                                                                 stip          stip
16        Handwashing
     310. [CALSTEM00039]                                         5/4/2021      5/4/2021
17                                                               stip          stip
          Drapes and Draping
18   311. [CALSTEM00040]                                         5/4/2021      5/4/2021
                                                                 stip          stip
19        Gloving Methods/Infection Control
     312. [CALSTEM00041]                                         5/4/2021      5/4/2021
20                                                               stip          stip

21        Mask Recommendations for all Stromal Vascular
     313. Fraction (SVF) Procedures                              5/4/2021      5/4/2021
22        [CALSTEM00042]                                         stip          stip

23        Terminal Cleaning of the Operating Room
     314. [CALSTEM00043]                                         5/4/2021      5/4/2021
24                                                               stip          stip
          Cleaning O.R. Between Cases
25   315. [CALSTEM00044]                                         5/4/2021      5/4/2021
                                                                 stip          stip
26
          Cell Surgical Network, Surgical Production of
27   316. Stromal Vascular Fraction (SVF)                         5/4/2021     5/4/2021
                                                                  stip         stip
          [CALSTEM000045-CALSTEM000131]
28
                                             18
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 21 of 39 Page ID #:4348




1    Ex.                      Description                        Date         Date
     No.                                                       Identified   Admitted
2
          Cell Surgical Network, Instructional Video of SVF
3    317. Surgical Procedure, Pt. 1 [CALSTEM000132]            5/4/2021     5/4/2021
                                                               stip         stip
4         Cell Surgical Network, Instructional Video of SVF
     318. Surgical Procedure, Pt. 2 [CALSTEM000133]            5/4/2021     5/4/2021
5                                                              stip         stip
          Cell Surgical Network, Instructional Video of SVF
6    319. Surgical Procedure, Pt. 3 [CALSTEM000134]            5/4/2021     5/4/2021
                                                               stip         stip
7         Cell Surgical Network, Instructional Video of SVF
     320. Surgical Procedure, Pt. 4 [CALSTEM000135]            5/4/2021     5/4/2021
8                                                              stip         stip

9         Cell Surgical Network, Instructional Video of SVF
     321. Surgical Procedure, Pt. 5 [CALSTEM000136]            5/4/2021     5/4/2021
                                                               stip         stip
10
          Cell Surgical Network, Instructional Video of SVF
11   322. Surgical Procedure, Pt. 6 [CALSTEM000137]            5/4/2021     5/4/2021
                                                               stip         stip
12        Investigational Device Exemption (New Indication
13        for Marketed Device), CSN-Time Machine®
     323. System – Knee Osteoarthritis Study (Nov. 30, 2017)   5/4/2021
                                                                            5/4/2021
                                                               stip
                                                                            stip
14        [CALSTEM000292-000606]
15        Individual Patient Expanded Access IND Application
16   324. (Patient CT) (Nov. 9, 2017) [CALSTEM002500-
          002502]
17        Individual Patient Expanded Access IND Application
18   325. (Patient WD) (Feb. 2, 2018) [CALSTEM002378-
          002379]
19
          Individual Patient Expanded Access IND Application
20
     326. (Patient JD) (Feb. 2, 2018) [CALSTEM002306-
21        002307]
22        Additional Clinical History (Patient JD)
     327. (Feb. 2, 2018) [CALSTEM002371-002377]
23
          Individual Patient Expanded Access IND Application
24   328. (Patient JS) (Feb. 2, 2018) [CALSTEM002308-
25        002309]

26        Additional Clinical History (Patient JS)
     329. (Feb. 2, 2018) [CALSTEM002338-002346]
27
28
                                            19
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 22 of 39 Page ID #:4349




1    Ex.                        Description                       Date         Date
     No.                                                        Identified   Admitted
2
          Individual Patient Expanded Access IND Application
3    330. (Patient GV) (Feb. 2, 2018) [CALSTEM002310-
4         002311]
          Additional Clinical History (Patient GV) (Feb. 2,
5    331. 2018) [CALSTEM002329-002335]
6         Individual Patient Expanded Access IND Application
7    332. (Patient CS) (Feb. 2, 2018) [CALSTEM002314-
          002315]
8
          Additional Clinical History (Patient CS)
9    333. (Feb. 2, 2018) [CALSTEM002292-002298]
10        Individual Patient Expanded Access IND Application
11   334. (Patient AS) (Feb. 2, 2018) [CALSTEM002316-
          002317]
12
          Additional Clinical History (Patient AS) (Feb. 2,
13   335.
          2018) [CALSTEM002285-002291]
14        Individual Patient Expanded Access IND Application
     336. (Patient VM) (Feb. 21, 2018) [CALSTEM002312-
15        002313]
16        Additional Clinical History (Patient VM)
     337. (Feb. 21, 2018) [CALSTEM002347-002352]
17
          Individual Patient Expanded Access IND Application
18
     338. (Patient JED) (Feb. 14, 2018) [CALSTEM002367-
19        002368]
20        Additional Clinical History (Patient JED) (Feb. 14,
     339. 2018) [CALSTEM002353-002359]
21
          Individual Patient Expanded Access IND Application
22
     340. (Patient DS) (Feb. 14, 2018) [CALSTEM002369-
23        002370]
24        Additional Clinical History (Patient DS)
     341. (Feb. 14, 2018) [CALSTEM002299-002305]
25
          Individual Patient Expanded Access IND Application
26   342. (Patient WM) (Feb. 21, 2018) [CALSTEM002318-
27        002319]

28
                                              20
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 23 of 39 Page ID #:4350




1    Ex.                        Description                           Date         Date
     No.                                                            Identified   Admitted
2
          Additional Clinical History (Patient WM) (Feb. 21,
3    343. 2018) [CALSTEM002322-002328]

4         Individual Patient Expanded Access IND Application
5    344. (Patient BM) Feb. 21, 2018) [CALSTEM002320-
          002321]
6         Additional Clinical History (Patient BM) (Feb. 21,
7    345. 2018) [CALSTEM002278-002284]

8         Individual Patient Expanded Access IND Application
     346. (Patient LD) (Feb. 21, 2018) [CALSTEM002336-
9         002337]
10        Additional Clinical History (Patient LD)
     347. (Feb. 21, 2018) [CALSTEM002360-002366]
11
12        Autengruber A et al. Impact of enzymatic tissue
          disintegration on the level of surface molecule
13   348. expression and immune cell function. Eur J Microbiol
14        and Immunol, 2, pp. 112-120 (2012)

15        Bellows CF et al. Circulation of progenitor cells in
     349. obese and lean colorectal cancer patients. Cancer
16        Epidemiol Biomarkers Prev. 2011; 20:2461-2468
17        Bellows CF et al. Influence of BMI on level of
18   350. circulating progenitor cells. Obesity. 2011; 19:1722-
          1726
19
          Berman M. & Lander E. A Prospective Safety Study
20        of Autologous Adipose-Derived Stromal Vascular
21   351. Fraction Using a Specialized Surgical Processing          5/6/2021
          System. American J of Cosmetic Surg. 2017:1–14, at
22        8-9
23        Berman M. et al. Prospective Study of Autologous
          Adipose Derived Stromal Vascular Fraction
24   352. Containing Stem Cells for the Treatment of Knee
25        Osteoarthritis Int. J. Stem Cell Res. Ther. 2019, 6:064
26        Carvalho P. et al, Xenofree Enzymatic Products for
     353. the Isolation of Human Adipose-Derived                     5/6/2021
27        Stromal/Stem Cells Tissue Eng. 19:6 (2013)
28
                                               21
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 24 of 39 Page ID #:4351




1    Ex.                         Description                           Date         Date
     No.                                                             Identified   Admitted
2
          Chang H et al. Safety of adipose-derived stem cells
3    354. and collagenase in fat tissue preparation. Aesthetic
4         Plast. Surg. 2013 Aug; 37(4):802-8
          Coelho M et al. Biochemistry of adipose tissue: an
5
     355. endocrine organ. Arch Med Sci. 2013; 9, 2: 191-200,
6         at 191
7         Di Vitantonio H. et al. Dural repair using autologous
8    356. fat: Our experience and review of the literature Surg.
          Neurol. Int. 2016:6
9         Duma C. et al. Human intracerebroventricular (ICV)
10        injection of autologous, non-engineered, adipose-
          derived stromal vascular fraction (ADSVF) for
11   357. neurodegenerative disorders, results of 3-year phase 1     5/6/2021

12        study of 113 injections in 31 patients, Molecular
          Biology Reports 2019.
13
          Gimble JM et al. Adipose-derived stem cells for
14
     358. regenerative medicine. Circ Res. 2007; 100:1249-
15        1260
16        Hardy WR et al. Transcriptional networks in single
          perivascular cells sorted from human adipose tissue
17   359. reveal a hierarchy of mesenchymal stem cells. Stem
18        Cells. 2017 May; 35(5):1273-1289

19        Hematti P & Keating A (2013) Mesenchymal stromal
          cells in regenerative medicine: a perspective.
20   360. Mesenchymal stromal cells: biology and clinical
21        applications. Human Press, New York
          Hindle P et al. The infrapatellar fat pad as a source of
22
          perivascular stem cells with increased chondrogenic
23   361. potential for regenerative medicine. Stem Cells Transl
24        Med. 2017 Jan; 6(1):77-87
          Kershaw EE & Flier JS. Adipose tissue as an
25
     362. endocrine organ. J Clin Endocrinol Metab. 2004 Jun;
26        89(6):2548-56
27
28
                                                22
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 25 of 39 Page ID #:4352




1    Ex.                         Description                           Date         Date
     No.                                                             Identified   Admitted
2
          Kilinc MO et al. The ratio of ADSCs to HSC-
3         progenitors in adipose tissue derived SVF may
     363. provide the key to predict the outcome of stem-cell        5/6/2021
4
          therapy. Clin Transl Med. 2018, 7:5
5
          Kim EJ et al. Platelet-derived growth factor
6         receptorpositive pericytic cells of white adipose tissue
7    364. from critical limb ischemia patients display
          mesenchymal stem cell-like properties. Clin Orthop
8         Surg. 2017 Jun; 9(2):239-248
9         Kokai LE et al. (2014) Adipose stem cells: biology
10   365. and clinical applications for tissue repair and
          regeneration. Transl Res 63:399–408
11        Lander E. et al. Safety of stromal vascular fraction
12   366. cells applications in chronic pain Techniques in Reg.      5/6/2021
          Anesthesia & Pain Management 2015:10-13.
13
          Lander E. et al. Stromal Vascular Fraction Combined
14        with Shock Wave for the Treatment of Peyronie’s
     367. Disease Plastic & Reconstructive Surgery - Global
15
          Open 2016:1.
16
          Lander E. & Berman M. Autologous Stromal Vascular
17        Fraction Containing Stem Cells Combined with Low
18   368. Intensity Shock Wave for the Treatment of Human
          Erectile Dysfunction. J. of Stem Cell Res. & Ther.
19        2018 8:9
20        Lander E. et al. Autologous Stromal Vascular
21   369. Fraction: A New Era of Personal Cell Therapy, J.
          Stem Cell Res. Dev. 2018:4:011
22
          Lander E. et al. Personal cell therapy for interstitial
23   370. cystitis with autologous stromal vascular fraction stem    5/11/2021
24        cells, Ther. Avd. Urol. 2019, 11:1-9
          Liebermann-Meffert D. The greater omentum:
25
     371. anatomy, embryology, and surgical applications. Surg
26        Clin North Am. 2000 Feb; 80(1):275-93
27
28
                                                23
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 26 of 39 Page ID #:4353




1    Ex.                        Description                            Date         Date
     No.                                                             Identified   Admitted
2
          Lockhart, R.A. et al. Tissue Dissociation Enzymes for
3         Adipose Stromal Vascular Fraction Cell Isolation: A
     372. Review, J. of Stem Cell Res. & Therapy, 5:12 at 4
4
          (2015)
5
          Merrick, D. et al. Identification of a mesenchymal
6    373. progenitor cell hierarchy in adipose tissue, Science
          2019:364
7
          Michalek, J. et al. Stromal vascular fraction cells of
8         adipose and connective tissue in patients with
9    374. osteoarthritis: A case control prospective multi-centric
          non-randomized study, Global Surg. 2017 3(3):1-9.
10
          Pham P Clinical trials for stem cell transplantation:
11
     375. when are they needed? Stem Cell Research & Therapy
12        (2016) 7:65
13        Rodriguez, R. Arguments for a Different Regulatory
     376. Categorization and Framework for Stromal Vascular
14        Fraction Stem Cells and Dev. 2020.
15        Sakaguchi Y et al. Suspended cells from trabecular
16        bone by collagenase digestion become virtually
     377. identical to mesenchymal stem cells obtained from
17        marrow aspirates. Blood J Org., 2004 104:2728-2735
18        FDA, Proposed Approach to Regulation of Cellular
19   378. and Tissue-Based Products (Feb. 1997), available           5/4/2021     5/4/2021
          at https://www.fda.gov/media/70704/download                stip         stip
20
     379. [Exhibit withdrawn]
21
          ACAM2000 (Smallpox Vaccine) Questions and
22        Answers (Mar. 23, 2018), available at
                                                                                  5/4/2021
23   380. https://www.fda.gov/vaccines-blood-                        5/4/2021
                                                                                  stip
                                                                     stip
          biologics/vaccines/acam2000-smallpox-vaccine-
24        questions-and-answers (Mar. 2018)
25   381. [Exhibit withdrawn]
26        Press Release, Food & Drug Administration FDA
          acts to remove unproven, potentially harmful
27   382. treatment used in “stem cell” centers targeting             5/4/2021    5/4/2021
                                                                      stip        stip
28        vulnerable patients (Aug. 28, 2017)
                                               24
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 27 of 39 Page ID #:4354




1    Ex.                      Description                         Date         Date
     No.                                                        Identified   Admitted
2
          USA v. Five Articles of Drug, ACAM2000, Vaccinia
3    383. Vaccine, Live, No. SACV17-01449- JVS (KESx),           5/4/2021    5/4/2021
4         2018 WL 6318834, at *2 (C.D. Cal. Jan. 30, 2018)       stip        stip

          FDA, 510(k) Premarket Notification for Lipokit
5
          with Disposable 55CC AFT Syringe, Model ZLK-                       5/4/2021
                                                                5/4/2021
6    384. 100 (last accessed Apr. 18, 2020), available at       stip         stip
          https://www.accessdata.fda.gov/scripts/cdrh/cfdocs/
7
          cfpmn/pmn.cfm?id=K083455
8         Letter from FDA to Medi-Khan USA, Inc. re:
9         Clearance of K121703, Lipokit with disposable
10   385. 50cc AFT Syringe (Dec. 7, 2012), available at         5/4/2021     5/4/2021
                                                                stip
          https://www.accessdata.fda.gov/cdrh_docs/pdf12/K                   stip
11        121703.pdf
12        FDA, Establishment Registration and Device
          Listing: Cellibator BREATHE; Cellibrator GT
13
     386. (last accessed pr. 18, 2020), available at            5/4/2021     5/4/2021
                                                                stip         stip
14        https://www.accessdata.fda.gov/scripts/cdrh/cfdocs
          /cfRL/rl.cfm?lid=478559&lpcd=NNL
15
          Baxter, Label for Lactated Ringer’s and Dextrose
16   387. 5% In Plastic Container (Oct. 2019)                   5/4/2021     5/4/2021
                                                                stip         stip
17        Approval History for Baxter Lactated Ringer’s
18        and Dextrose 5% In Plastic Container 500,
          available at
19   388. https://www.accessdata.fda.gov/scripts/cder/daf/
                                                                5/4/2021
                                                                             5/4/2021
                                                                stip
20        (search Drug Name, Active Ingredient, or                           stip
          Application Number field for “016679”) (last
21        accessed Apr. 18, 2020)
22        B. Braun, Label for Lactated Ringer’s and
     389. Dextrose 5% In Plastic Container (Feb. 2013)           5/4/2021     5/4/2021
23                                                               stip         stip

24        Approval History for B. Braun Lactated Ringer’s
          and Dextrose 5% In Plastic Container 500,
25        available at                                           5/4/2021
                                                                 stip        5/4/2021
26   390. https://www.accessdata.fda.gov/scripts/cder/daf/                   stip
          (search Drug Name, Active Ingredient, or
27        Application Number field for “019634”) (last
28        accessed Apr. 18, 2020)

                                            25
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 28 of 39 Page ID #:4355




1    Ex.                      Description                           Date          Date
     No.                                                          Identified    Admitted
2
          Baxter, Label for 0.9% Sodium Chloride Injection,
3    391. USP, 100 mL Label (May 2019)                           5/4/2021       5/4/2021
                                                                 stip           stip
4         Approval History for Baxter 0.9% Sodium
          Chloride Injection, USP, 100 mL, available at
5
          https://www.accessdata.fda.gov/scripts/cder/daf/                      5/4/2021
6    392. (search Drug Name, Active Ingredient, or                5/4/2021
                                                                  stip          stip
          Application Number field for “016677”) (last
7
          accessed Apr. 18, 2020)
8         Hospira (n/k/a/ Pfizer), Label for 0.9% Sodium
9    393. Chloride Injection, USP, 100 mL Label (May 2014)        5/4/2021     5/4/2021
                                                                  stip         stip
10        Approval History for Hospira (n/k/a Pfizer) 0.9%
          Sodium Chloride Injection, USP, 100 mL, available
11        at https://www.accessdata.fda.gov/scripts/cder/daf/
     394. (search Drug Name, Active Ingredient, or                              5/4/2021
12                                                               5/4/2021
                                                                                stip
          Application Number field for “019465”) (last           stip
13        accessed Apr. 18, 2020)
14        Roche, Liberase MNP-S GMP Grade Product
15        Information (last accessed Apr. 18, 2020), available
     395. at                                                     5/4/2021
16        https://custombiotech.roche.com/home/Product_Detail    stip
                                                                                5/4/2021
                                                                                stip
17        s/3_5_3_3_11_10.html
18        Roche Life Science, Diagnostic Operations
     396. Penzberg-Quality Control Specifications CSN-           5/4/2021      5/4/2021
19        TMAXTM [CALSTEM000512]                                 stip          stip

20        Roche Life Science, Diagnostic Operations
21   397. Penzberg-Quality Control Specifications Liberase       5/4/2021      5/4/2021
          MNP-S [CALSTEM000513]                                  stip          stip
22
          Roche Diagnostics GmBH, Certificate of Analysis        5/4/2021      5/4/2021
23   398. (July 2014) [FDA008382]                                stip          stip

24        Roche Diagnostics GmBH, Certificate of Analysis
     399. (July 2014) [FDA008383]                                 5/4/2021      5/4/2021
25                                                                stip          stip
          Roche Diagnostics GmBH, Certificate of Analysis
26   400. (Dec. 2014) [FDA008384]                                5/4/2021      5/4/2021
                                                                 stip          stip
27        Roche Diagnostics GmBH, Certificate of Analysis
     401. (Nov. 2014) [CALSTEM000514]                            5/4/2021       5/4/2021
28                                                                              stip
                                                                 stip
                                            26
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 29 of 39 Page ID #:4356




1    Ex.                      Description                         Date          Date
     No.                                                        Identified    Admitted
2
          Roche Diagnostics GmBH, Letter of Notification re
3    402. Lot 111 564 00 [CALSTEM000515-000517]                5/4/2021      5/4/2021
                                                               stip          stip
4         Roche Diagnostics GmBH, Certificate of Origin for
5    403. Liberase MNP-S 5mg GMP (May 18, 2015)                5/4/2021
                                                               stip
                                                                             5/4/2021
                                                                             stip
          [CALSTEM000511]
6         Roche Diagnostics GmBH, Quality Control
                                                               5/4/2021
7    404. Statement for Collagenase I, Roche Diagnostics ID    stip
                                                                             5/4/2021
                                                                             stip
          05172969001 (June 8, 2015) [CALSTEM000508]
8
          Roche Diagnostics GmBH, Quality Control
9
     405. Statement for Collagenase II, Roche Diagnostics ID    5/4/2021     5/4/2021
                                                                             stip
                                                                stip
10        05172942001 (June 8, 2015) [CALSTEM000509]
11        Roche Diagnostics GmBH, Quality Control
                                                               5/4/2021      5/4/2021
     406. Statement for Thermolysin, Roche Diagnostics ID                    stip
12        05206049001 (June 8, 2015) [CALSTEM000510]
                                                               stip

13        Roche Diagnostics GmBH, Certificate of Analysis
     407. (Jan. 2016) [FDA008135]                              5/4/2021      5/4/2021
14                                                             stip          stip

15        Roche Diagnostics GmBH, Certificate of Analysis
     408. (May 2016) [FDA008381]                               5/4/2021       5/4/2021
                                                               stip           stip
16
          Roche Diagnostics GmBH, Certificate of Analysis
17   409. (Nov. 2016) [FDA008026-008027]                       5/4/2021       5/4/2021
                                                               stip           stip
18        Letter from Roche Diagnostics GmBH to Mark
                                                               5/4/2021
19   410. Berman, MD, FDA Submission (March 27, 2017)          stip
                                                                             5/4/2021
          [CALSTEM000506-000507]                                             stip

20                                                             5/4/2021      5/4/2021
     411. Patient Records (JZ) [FDA007660-007735]              stip          stip
21                                                             5/4/2021      5/4/2021
     412. Adipose SVF Cultures Test Results [FDA008385]        stip          stip
22        Laboratory Medicine Consultants, Inc., Test          5/4/2021      5/4/2021
     413. Results (IA) (Aug.11, 2014) [FDA008386]              stip          stip
23
24        Laboratory Medicine Consultants, Inc., Test          5/4/2021      5/4/2021
     414. Results (JH) (Aug. 11, 2014) [FDA008387]             stip          stip
25
          Laboratory Medicine Consultants, Inc., Test          5/4/2021      5/4/2021
26   415. Results (JM) (Aug. 6, 2014) [FDA008388]              stip          stip

27        Laboratory Medicine Consultants, Inc., Test          5/4/2021      5/4/2021
     416. Results (KY) (Aug. 4, 2014) [FDA008389]              stip          stip
28
                                            27
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 30 of 39 Page ID #:4357




1    Ex.                       Description                        Date          Date
     No.                                                        Identified    Admitted
2
          Laboratory Medicine Consultants, Inc., Test          5/4/2021      5/4/2021
3    417. Results (IG) (Aug. 4, 2014) [FDA008390]              stip          stip

4         Laboratory Medicine Consultants, Inc., Test           5/4/2021      5/4/2021
     418. Results (BP) (Aug. 11, 2014) [FDA008391]              stip          stip
5
          Laboratory Medicine Consultants, Inc., Test          5/4/2021      5/4/2021
6    419. Results (LS) (Aug. 20, 2014) [FDA008392]                           stip
                                                               stip
7         Laboratory Medicine Consultants, Inc., Test           5/4/2021     5/4/2021
     420. Results (WO) (Sept. 8, 2014) [FDA008393]
8                                                               stip         stip

9         Laboratory Medicine Consultants, Inc., Test                        5/4/2021
     421. Results (FR) (Sept. 8, 2014) [FDA008394]             5/4/2021
                                                               stip          stip
10
          Laboratory Medicine Consultants, Inc., Test          5/4/2021
     422. Results (VT) (Sept. 6, 2014) [FDA008395]                           5/4/2021
11                                                             stip          stip
12        Laboratory Medicine Consultants, Inc., Test                        5/4/2021
                                                               5/4/2021
     423. Results (BH) (Sept. 16, 2014) [FDA008396]            stip          stip
13
          Laboratory Medicine Consultants, Inc., Test                        5/4/2021
14   424. Results (KC) (Sept. 15, 2014) [FDA008397]            5/4/2021
                                                               stip          stip
15
     425. Expert Report of Lola Reid, Ph.D.                    5/12/2021
16        Greve, B. et al The Impact of Erythrocyte Lysing
17        Procedures on the Recovery of Hematopoietic
     426. Progenitor Cells in Fly Cytometric Analysis, Stem
18        Cells 2006;24:793-799
19        Burrow, K. et al. Human Adipose-Derived Cells
20        Exhibit Enhanced Proliferative Capacity and Retain
     427. Multipotency Longer than Donor-Matched Bone
21        Marrow Mesenchymal Stem Cells during Expansion
22        in Vitro, Hindawi 2017
23        International Cell Surgical Society SVF Vaccinia      5/4/2021     5/4/2021
     428. Consent Form                                          stip         stip
24
          International Cell Surgical Society Informed
25   429. Consent Form                                          5/4/2021     5/4/2021
                                                                stip         stip
26        California Stem Cell Treatment Center, Inc. and
                                                               5/4/2021      5/4/2021
27   430. Cell Surgical Network Affiliate Credentialing        stip          stip
          Application
28
                                             28
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 31 of 39 Page ID #:4358




1    Ex.                       Description                           Date          Date
     No.                                                           Identified    Admitted
2
          Cell Surgical Network Domestic Affiliate                               5/4/2021
3    431. Agreement                                               5/4/2021
                                                                  stip           stip
                                                                  5/4/2021      5/4/2021
4    432. Cells on Ice, Inc. Client Agreement                     stip          stip

5         Baker, M. Adult Cells Reprogrammed to
6    433. Pluripotency, Without Tumors, Nature Reports Stem
          Cells 2007
7         National Geographic January 26, 2017 Article re
8    434. Human-Pig Hybrid Created in the Lab-Here are the
          Facts
9
          Chrzanowski, W. et al. Can Stem Cells Beat COVID-
10        19: Advancing Stemm Cells and Extracellular
     435. Vesicles Toward Mainstream Medicine for Lung
11
          Injuries Associated with SARS-CoV-2 Infections,
12
          Eguizabal, C. et al. Two Decades of Embryonic Stem
13   436. Cells: A Historical Overview, Human Reproduction
14        Open 2018

15        Kumar, R. et al. Stem Cells: An Overview with
     437. Respect to Cardiovascular and Renal Disease, J Nat
16        Sci Biol Med. 2010 Jul-Dec; 1(1): 43-52
17        Business Wire November 15, 2019 Article re Lineage
18   438. Cell Therapeutics Provides Update on SCiStar
          Clinical Study and OPC1 Spinal Cord Injury Program
19
          Makkar, R. et al. Intracoronary Cardiosphere-Derived
20        Cels for Heart Regeneration After Myocardial
21   439. Infarction (CADUCEUS): A Prospective, Randomised
          Phase 1 Trial, Frontiers in Bioengineering and
22        Biotechnology 2020
23        Malliaras, K. et al. Cardiomyocyte Proliferation and
          Progenitor Cell Recruitment Underlie Therapeutic
24
     440. Regeneration After Myocardial Infarction in the Adult
25        Mouse Heart, EMBO Mol Med (2013) 5, 191-
          209Lancet 2012;379;895-904
26
          UCLA June 23, 2020 Article re Researchers Use Stem
27   441. Cells to Model the Immune Response to COVID-19
28
                                             29
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 32 of 39 Page ID #:4359




1    Ex.                       Description                         Date         Date
     No.                                                         Identified   Admitted
2
          Rosenzweig, E. et al. Restorative Effects of Human
3    442. Neural Stem Cells Grafts to the Primate Spinal Cord,
4         Nat Med. 2018 May;24(4):484-490
          Schukking, M. et al. Direct Generation of Human
5
     443. Cortical Organoids from Primary Cells, Stem Cells
6         and Development 2018;27:1549-1556
7         Schwatz, S. et al. Human Embryonic Stem Cell-
          Derived Retinal Pigment Epithelium in Patients with
8
     444. Age-Related Macular Degeneration and Stargardts
9         Macular Dystrophy: Follow-up of Two Open-Label
          Phase 1/2 Studies, Lancet 2015:385:509-516
10
          California Institute for Regenerative Medicine
11        March 27, 2020 Article re Stem Cell Agency Board       5/4/2021     5/4/2021
     445. Approves $5 Million in Emergency Funding for           stip         stip
12
          COVID-19 Research
13
          Tachibana, M. et al. Human Embryonic Stem Cells
14
     446. Derived by Somatic Cell Nuclear Transfer, Cell. 2013
15        June 6; 153(6): 1228-1238
16        Takasato, M. & Little M. A Strategy for Generating
          Kidney Organoids: Recapitulating the Development in
17   447. Human Pluripotent Stem Cells, ScienceDirect
18        2016;420:210-220

19        Nature Research March 5, 2019 Article re Second
     448. Patient Free of HIV After Stem-Cell Therapy
20
          Wilkinson, D. et al. Development of a Three-
21        Dimensional Bioengineering Technology to Generate
     449. Lung Tissue for Personalized Disease Modeling, Stem
22
          Cells Translational Medicine 2017;6:622-633
23
          UCLA Broad Stem Cell Research Center September
24   450. 15, 2016 Article re Researchers Use Stem Cells to
          Grow Mini 3-D Lung-in-a-Dish
25
          Wittich, C. et al. Ten Common Questions (And Their
26
     451. Answers) About Off-Label Drug Use, Mayo Clin
27        Proc. 2012;87(10):982-990
28
                                             30
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 33 of 39 Page ID #:4360




1    Ex.                        Description                             Date          Date
     No.                                                              Identified    Admitted
2
          The Nobel Prize in Physiology or Medicine 2012
3    452. Press Release
                                                                     5/4/2021      5/4/2021
4    453. Cell Surgical Network Video: How to Isolate SVF            stip          stip
5         Somoza, R. et al. Roles for mesenchymal stem cells as
     454. medicinal signaling cells, Nat Protoc. 2016 Jan;11 (1).
6
     455. [Exhibit withdrawn]
7
          California Institute of Regenerative Medicine              5/4/2021
8         Disease Programs                                           stip
                                                                                   5/4/2021
                                                                                   stip
     456. https://www.cirm.ca.gov/patients/disease-
9
          information
10
          Minev, B. et al. First‑in‑human study of TK‑positive            ``
11   457. oncolytic vaccinia virus delivered by adipose stromal        5/7/2021
12        vascular fraction cells, J. Transl. Med. 17:271 (2019)

13
14                                                  Respectfully Submitted,

15   DATED: May 3, 2021
16                                                  BRIAN M. BOYNTON
                                                    Acting Assistant Attorney General
17
18                                                  GUSTAV W. EYLER
                                                    Director
19                                                  Consumer Protection Branch
20
                                                    /s/ Natalie N. Sanders
21                                                  NATALIE N. SANDERS
22                                                  ROGER J. GURAL
                                                    Trial Attorneys
23                                                  Consumer Protection Branch
24
                                                    Counsel for United States of America
25
26
27
28
                                               31
      Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 34 of 39 Page ID #:4361
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                 LIST OF EXHIBITS AND WITNESS - CONTINUED

Case No.         EDCR18-01005-JGB(KKx)                           Title:   USA v. CALIFORNIA STEM CELL TREATMENT....

           Plaintiff(s)                  Defendant(s)
                                                                            Exhibit Description / Witness     Called By
 Ex. #           Id.      Ev.    Ex. #       Id.          Ev.

                                500        5/4/21       5/4/21

                                501        5/4/21       5/4/21

                                502        5/4/21       NO

                                503        5/4/21       5/4/21

                                504        5/6/21

286         5/11/
            and 5/13

240         5/12/21

272         5/12/21

221         5/12/21

275         5/12/21

267         5/12/21

217         5/12/21

268         5/12/21




 G-65A (03/07)                           LIST OF EXHIBITS AND WITNESSES - CONTINUED                           Page 1 of 1
 Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 35 of 39 Page ID #:4362




1    DATED: May 3, 2021                      JONES DAY
2
                                             By: /s/ Celeste M. Brecht
3                                                Celeste M. Brecht
4                                                Ramanda R. Luper
5                                           VENABLE LLP
6
                                                  Matthew M. Gurvitz
7                                                 Thomasina E. Poirot (admitted pro
8                                                 hac vice)
9                                           Attorneys for Defendants
10                                          CALIFORNIA STEM CELL
                                            TREATMENT CENTER, INC., CELL
11                                          SURGICAL NETWORK
12                                          CORPORATION, ELLIOT B. LANDER,
                                            M.D. and MARK BERMAN, M.D.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           32
Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 36 of 39 Page ID #:4363
Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 37 of 39 Page ID #:4364




                                           5/4/2021

                                            5/4/2021

                                            5/11/2021
                                            5/5/2021
                                            5/5/2021
                                            5/5/2021




                                            5/5/2021/ 5/6/2021/ 5/13/2021
                                            5/7/2021 / 5/13/2021
                                                               Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 38 of 39 Page ID #:4365




                                                                                             1   VENABLE LLP
                                                                                                 Celeste M. Brecht (SBN 238604)
                                                                                             2    cmbrecht@venable.com
                                                                                                 Matthew M. Gurvitz (SBN 272895)
                                                                                             3    mmgurvitz@venable.com
                                                                                                 Ramanda R. Luper (SBN 313606)
                                                                                             4    rrluper@venable.com
                                                                                                 2049 Century Park East, Suite 2300
                                                                                             5   Los Angeles, CA 90067
                                                                                                 Telephone: (310) 229-9900
                                                                                             6   Facsimile: (310) 229-9901
                                                                                             7   Attorneys for Defendants
                                                                                                 CALIFORNIA STEM CELL
                                                                                             8   TREATMENT CENTER, INC.,
                                                                                                 CELL SURGICAL NETWORK
                                                                                             9   CORPORATION, ELLIOT B. LANDER, M.D.
                                                                                                 and MARK BERMAN, M.D.
                                                                                            10

                                                                                            11                      UNITED STATES DISTRICT COURT
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12                     CENTRAL DISTRICT OF CALIFORNIA
                                                    LOS ANG ELES, CA 90067
VENABLE LLP




                                                                                            13                                  EASTERN DIVISION
                                                                             310-229-9900




                                                                                            14   UNITED STATES OF AMERICA,               CASE NO. 5:18-CV-01005-JGB-KK
                                                                                            15                     Plaintiff,            Hon. Jesus G. Bernal
                                                                                                                                         Riverside, Courtroom 1
                                                                                            16               v.
                                                                                                                                         DEFENDANTS’ WITNESS LIST
                                                                                            17   CALIFORNIA STEM CELL
                                                                                                 TREATMENT CENTER, INC., a               Final Pretrial Conf.: May 11, 2020
                                                                                            18   California corporation, CELL
                                                                                                 SURGICAL NETWORK                        Action Filed:     May 9, 2018
                                                                                            19   CORPORATION, a California               Trial Date:       May 26, 2020
                                                                                                 corporation, and ELLIOT B. LANDER,
                                                                                            20   M.D., MARK BERMAN, M.D.,
                                                                                                 individuals,
                                                                                            21
                                                                                                                   Defendants.
                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28


                                                                                                                                                         DEFENDANTS’ WITNESS LIST
                                                               Case 5:18-cv-01005-JGB-KK Document 166 Filed 05/13/21 Page 39 of 39 Page ID #:4366




                                                                                             1   Witness Name                                Date Called to Testify
                                                                                             2      1. Mark Berman, M.D.                     5/11/2021 / 5/12/2021
                                                                                             3      2. Elliot Lander, M.D.                   5/12/2021 / 5/13/2021
                                                                                             4      3. Sean Berman
                                                                                             5      4. Lola Reid, Ph.D.                      5/12/2021
                                                                                             6

                                                                                             7
                                                                                                 Dated: April 20, 2020       VENABLE LLP
                                                                                             8

                                                                                             9                               By: /s/ Celeste M. Brecht
                                                                                            10
                                                                                                                                 Celeste M. Brecht
                                                                                                                                 Matthew M. Gurvitz
                                                                                            11                                   Ramanda R. Luper
              2049 CENTURY PARK EAST, SUITE 2 300




                                                                                            12
                                                    LOS ANG ELES, CA 90067




                                                                                                                                  Attorneys for Defendants
VENABLE LLP




                                                                                            13                                    CALIFORNIA STEM CELL
                                                                             310-229-9900




                                                                                            14                                    TREATMENT CENTER, INC.,
                                                                                                                                  CELL SURGICAL NETWORK
                                                                                            15                                    CORPORATION, ELLIOT B.
                                                                                            16                                    LANDER, M.D. and MARK
                                                                                                                                  BERMAN, M.D.
                                                                                            17

                                                                                            18

                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                                                             1
                                                                                                                                              DEFENDANTS’ WITNESS LIST
